Name: 93/315/EEC: Commission Decision of 15 July 1992 amending its decisions of 18 December 1991 on the adoption of the Community support frameworks for Community structural assistance in the areas eligible for Objective 2 in the United Kingdom (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  regions and regional policy;  regions of EU Member States;  economic policy
 Date Published: 1993-05-24

 Avis juridique important|31993D031593/315/EEC: Commission Decision of 15 July 1992 amending its decisions of 18 December 1991 on the adoption of the Community support frameworks for Community structural assistance in the areas eligible for Objective 2 in the United Kingdom (Only the English text is authentic) Official Journal L 126 , 24/05/1993 P. 0109 - 0110<{COM}>COMMISSION DECISION of 15 July 1992 amending its decisions of 18 December 1991 on the adoption of the Community support frameworks for Community structural assistance in the areas eligible for Objective 2 in the United Kingdom (Only the English text is authentic)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2052/88 of 24 June 1988 on the tasks of the Structural Funds and their effectiveness and on coordination of their activities between themselves and with the operations of the European Investment Bank and the other existing financial instruments (1), and in particular Article 9 (9) thereof, Whereas according to Article 9 (9) of Regulation (EEC) No 2052/88 a Community support framework may, if necessary, be revised or adjusted, on the initiative of the Member State or of the Commission; Whereas Commission Decisions 93/306/EEC to 93/314/EEC (2) inclusive, taken on 18 December 1991, provided for the adoption of the Community support frameworks for Community structural assistance, covering the period 1 January 1992 to 31 December 1993, in the nine areas eligible for Objective 2 in the United Kingdom; Whereas the Government of the United Kingdom submitted on 3 February 1992 a request to modify the said Community support frameworks; Whereas this request refers to the correction of material errors in the texts and financial tables established by Decisions 93/306/EEC to 93/314/EEC inclusive, referred to above; Whereas in the case of the Community support framework for eastern England, adopted by Decision 93/306/EEC, certain modifications proposed pertain to the distribution between allocations of ERDF and ESF resources, and imply changes to the corresponding national financing requirement; Whereas the Community support framework Monitoring Committee for eastern England has delivered a positive opinion on the proposed modification to the Community support framework for eastern England; Whereas for ease of administration leading to the publication of the United Kingdom Objective 2 Community support frameworks as a single document by the Commission, it is desirable to effect all the changes referred to above with a single Commission decision, HAS ADOPTED THIS DECISION: Article 1 The Community support framework for north-east England, adopted by Decision 93/307/EEC, is hereby replaced by the document comprising Annex 1 to the present Decision (3). Article 2 The Community support framework for eastern England, adopted by Decision 93/306/EEC, is hereby replaced by the document comprising Annex 2 to the present Decision. In particular, Article 2 (c) of the Commission Decision is replaced by the following: '(c) an indicative financing plan specifying, at constant 1992 prices, the total cost of the priorities adopted for joint action by the Community and the Member State concerned, and, in addition, of existing multiannual national initiatives, that is ECU 634,0 million for the whole period, together with the financial arrangements envisaged for budgetary assistance from the Community, broken down as follows: ERDF ECU 177,8 million ESF ECU 32,7 million Total for Structural Funds ECU 210,5 million. The resultant national financing requirement, that is approximately ECU 299,8 million for the public sector and ECU 123,7 million for the private sector, may be partially covered by Community loans from the European Investment Bank and the other lending instruments.' The financial tables presented in Annex 2 have been modified accordingly. Article 3 The Community support framework for the English West Midlands, adopted by Decision 93/308/EEC, is hereby replaced by the document comprising Annex 3 to the present Decision. Article 4 The Community support framework for north-west England, adopted by Decision 93/309/EEC is hereby replaced by the document comprising Annex 4 to the present Decision. Article 5 The Community support framework for west Cumbria, adopted by Decision 93/310/EEC, is hereby replaced by the document comprising Annex 5 to the present Decision. Article 6 The Community support framework for Clwyd, adopted by Decision 93/311/EC, is hereby replaced by the document comprising Annex 6 to the present Decision. Article 7 The Community support framework for industrial south Wales, adopted by Decision 93/312/EEC, is hereby replaced by the document comprising Annex 7 to the present Decision. Article 8 The Community support framework for western Scotland, adopted by Decision 93/313/EEC, is hereby replaced by the document comprising Annex 8 to the present Decision. Article 9 The Community support framework for eastern Scotland, adopted by Decision 93/314/EEC, is hereby replaced by the document comprising Annex 9 to the present Decision. Article 10 All other dispositions specified in Decisions 93/306/EEC to 93/314/EEC remain valid. Article 11 This Decision is adressed to the United Kingdom. Done at Brussels, 15 July 1992. For the Commission Bruce MILLAN Member of the Commission (1) OJ No L 185, 15. 7. 1988, p. 9.(2) See pp. 91 to 107 of this Official Journal.(3) The Annexes are not published in this Journal.